Pottle, J.
Evidence that about nightfall on a Sunday the accused was seen in a buggy in one of the public pleasure parks of the city of Atlanta; that he began whistling to attract attention; that shortly thereafter two persons in a buggy.approached and the.accused reached down in his buggy and opened a valise containing eleven half-pints of whisky; that the persons who approached, seeing a police officer looking at the accused, declined to take the whisky, and that the accused at the time had three half-pints of whisky in his pocket, authorized his conviction as a “traveling blind-tiger,” under § 1640 of -the Code of the City of Atlanta. Judgment affirmed.